PRESIDING JUSTICE HEIPLE, dissenting: Plaintiffs sought to adopt babies through defendant adoption agency. In the middle of the adoption process, defendant announced an increase from $3,000 to $3,600 in its fee. Plaintiffs paid without protest, but sued following final placement of the children to recover the $600 increase. The initial conclusion reached is that there was no enforceable agreement that the consideration for defendant’s services would be $3,000. The majority analyzes the “only executed document” and finds that there is no mention of the amount of the fee. The fee is found in defendant’s handbook, which was read to the plaintiffs prior to execution of the agreement. However, it is found that there was no indication that the terms of the handbook were incorporated into the agreement. Furthermore, there was nothing to prove that the parties intended that the $3,000 fee was to be part of a binding and enforceable agreement. These arguments do not persuade. That the fee was not incorporated into the executed document is not important. Price is certainly an essential term of any service contract. As price was not mentioned, the document was clearly not a final statement of the parties’ entire agreement. Thus, the existence of such a term could be and was proved by parol evidence. (Orput-Orput & Associates v. McCarthy (1973), 12 Ill. App. 3d 88, 298 N.E.2d 225.) It is equally unimportant that the handbook was not specifically incorporated, as the agreement on price was provable independently. That the parties did not intend the $3,000 fee to be enforceable and binding is doubtful. Why quote a price if it is not going to be enforceable upon completion of services? Nothing in the handbook or the application for placement mentioned that the fee was subject to change at defendant’s option. Finally, the court below implicitly found that there was at some point an enforceable agreement for $3,000. To support the position that the parties did not make a binding agreement, the majority cites the letter informing plaintiffs of the fee increase. This supposedly is evidence of the lack of a binding agreement on a price term. However, the whole point of this case is that it was a breach of contract to raise the fee unilaterally. The letter is merely self-serving and contradicts the finding of the court below that there was an agreement at $3,000. Lastly, the failure of the plaintiffs to respond (even though invited by defendant to do so) to the increase supposedly proves that they had no binding contract to fall back on to challenge the increase. However, this is clearly rebutted by uncontradicted testimony that if they had not paid or had complained, the chances of getting a child would have been jeopardized. In response, the majority points to the lack of threats by defendant to withhold its services if the couples insisted on their rights. Of course there was no such evidence. Threats were not necessary. The opinion concludes with some unabashed dicta as the majority dismisses the unconscionability and duress arguments after already deciding that plaintiffs had no contractual right to recover. The better analysis is that defendant’s new price term constituted an offer for modification without additional consideration. However, since the contract was fully executed, plaintiffs may not recover unless they prove fraud, duress, mistake or other improper influence (Rocker v. Murphy (1975), 24 Ill. App. 3d 1045, 322 N.E.2d 541). Thus, we turn to the question of whether duress or other improper influence caused plaintiffs to accept the contract as modified. The question is close. The court found, and correctly so, that there was gross inequality in bargaining power. This was very much a take-it-or-leave-it contract. The $600 increase was imposed unilaterally without prior consultation or a meaningful opportunity to respond. On the other hand, the court also found that all parties acted “with the utmost of morality and good faith.” There was an exaction from plaintiffs, but it was based upon increased costs which plaintiffs might legitimately be expected to bear. Finally, defendant is an eleemosynary organization with no motivation to seek illicit pecuniary rewards. We cannot concur with the unconseionability rationale set forth by the trial court. While the increase from $3,000 to $3,600 may have been accomplished in part by unequal bargaining power, there is nothing inherently unconscionable about a $3,600 fee as opposed to $3,000. Plaintiffs’ other arguments (duress, undue influence, etc.) are not entirely applicable either. There is no showing that defendant sought to overcome the will of plaintiffs in seeking the fee increase. There was no confidential or fiduciary relationship as such between the parties. There was certainly no fraud or deceptive conduct. Nonetheless, I believe that the court below should be affirmed. This is a perfect example of the “other improper influence” as referred to in Rocker. To a certain extent, the contract at issue is sui generis. Thus, the commonplace examples of improper influence do not appear. We do not have the typical duress which occurs where the promisor refuses to perform in the middle of a job, leaving it in a state of disarray, yet demands additional compensation to finish. We do not have the typical unconseionability found in a contract of adhesion between a wealthy merchant and a poor consumer seeking to purchase one of life’s necessities on credit. We do not have the undue influence usually practiced by one in a confidential relationship with a dependent individual. In this case, we have some elements of each. There was duress in that the plaintiffs were pressured into paying the fee increase because they reasonably believed that noncompliance would have destroyed their chances for an adoption. There was the same absence of arms-length negotiation found usually in unconscionable contracts. Most importantly, there was abuse of something resembling a confidential or fiduciary relationship. Plaintiffs were supplicants to the defendant, who by contract had unbridled discretion to terminate the adoption process. Defendant knew very well that meaningful resistance to its fee increase by those in the middle of the process would not be forthcoming. The adoption of a baby entails a substantial emotional commitment. Plaintiffs’ testimony makes it clear that they went along with the fee increase without protest to protect this commitment. That the increase was a unilateral modification of a contract was disturbing, but hardly worth fighting against if the placement of their children were jeopardized. Therefore, I find that the contract modification was procured as a result of improper influence. Accordingly, I would affirm the judgment of the trial court.